Title: To John Adams from François Adriaan Van der Kemp, 17 March 1808
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 17 March. 1808.

I flatter me Self with the fond hope, that mÿ old and high-revered friend Shall not, after Such a long Silence, be displeased by mÿ intrusion. I can not bear it longer, to withold me Self the Satisfaction—of assuring you once more of mÿ warm attachment, and unabated respect—tho I must appear before you with empty hands—So empty—as not to defraÿ the loss of you precious time, in the perusal of these few lines. I might yet have delay’d this Letter a while, had I, as usuallÿ, Seen the annual proof of your continued health in the Public-papers; but even this had been witholden—and now I can alone appeal—to your condescending kindness—with which You have favored me, nearlÿ 28 years—to inform me—at your leasure—with a few words, that Mr and Mrs Adams enjoÿ—in their advancing age—health and contentment. Maÿ the Almighty preserve it to your Both un-interrupted, as far human nature allows and with your final happiness is compatible, till the last breath of your Lives—and may these be prolonged, till I Shall be no more!
 I dare not touch anÿ political Subject—tho manÿ—in these days of darkness have occupied my mind—as I am apprehensive that you maÿ have been disgusted too much by Similar topics—thro the forlorn Situation of our countrÿ. God forbid, that you Should deem it desperate, tho I fear that lenient measures Shall in vain be applied for its recoverÿ—the time is, I am apprehensive, fast approaching—that no cure is to be expected—without applying the extremes of Hippocrates ense—and if that is not powerful enough—igne. I presume howewer, that, if the Severe rod of chatisement must be inflicted upon us, you will devoutly wish with me, that we maÿ fall in—and rather be chastised by God—than by man—The worst I dread deprecate is that the angel of perdition—who desolates Europe—maÿ not be permitted, to Stretch his Sword to this continent—then I Should Scarce witthstand the desponding apprehension, that this nation was devoted to destruction even in its youth—Excuse me, worthy man! I did not intend to touch this String.
I have Spend the best part of this winter in revolving Plinÿ and Cicero—and am now advanced in the later’s Philosophical works—what a vast deal of knowledge is accumulated by the first! how far does he excel the host of our modern Philosophasters—who often plume themselves with his feathers, and give it for modern discoveries—to an ignorant crowd. How much might be learned by our modern Orators—and Speech-mongers from Tullÿ! I lament that So few Study him—even in a translation—But they are, generally, So enlightened—So original—that they Scorn Similar aids—and—with a little of it, they often would escape manÿ blunders. I perused this winter a well-written pamphlet upon our foreign relations—in which—to my Sensible mortification—as I had admired it through-out—I found Eaton compared with Mithridates—Had the first page been Sullied with this comparison, I Should Scarce have possessed courage enough, to read it to the end.
I perused this winter Marshall’s life of Washington—and have been highly gratified with it—tho’ I consider the first vol. as the less Significant—and Should not have complained, if it had received no imprimatur. In my opinion—it would have had a better if not greater affect—to have taken Robertsons Introduction for his pattern—and have delineated with a philosophical acutenes from the then Situation of Europe and America generally, and especially from the individual nations, concerned in that high contest—the outlines of a grand Tableau—bÿ which the grand events of the 18 & 19 Cent.—might have been illuminated—
I had no tidings from Holland Since mÿ worthÿ frend’s decease—this alone—I cannot forbear transcribing from a Letter of mÿ Son at Philadelphia to his mother, as I know—you feel for that devoted Countrÿ—The Dutch had been Severilÿ handled in the Moniteur—the following was the replÿ of Le journal Politique de Leÿde:
“L’on a lu icÿ avec le plus vif Sentiment de peine l’article inserée dans le Moniteur du 11 de ce mois. Depuis la paix continentale, et principalement depuis le retour du notre Roi, nous avons eté temoins des mesures rigoureuses, que l’on a introduites pour la Stricte execution du Blocus. Nous Souffrons avec patience, esperant que le Grand Napoleon nous Sçauroit gre de notre devouement a la cause commune, et de notre constante admiration pour lui: aussi nous esperons, qu’il Soutiendra notre courage, en ne donnant pas creance a des reproches, que nous ne meritons pas. La meilleure preuve, qu’il n’existe aucune Correspendence entre L’Angleterre et la Hollande, c’est, que les Lettres passent par Hambourg: qui pourroit empecher qu’on ne lui addressat des lettres? S’il etoit besoin, de citer d’autres preuves de la rigidite extreme, que l’on port au Blocus, nous dirions, que plusieurs batimens avec des cargaisons considerables se sont echoués sur nos cötes, par le refus, qu’on a fait, de les admettre. Que les Proprietaires  des fonds Anglois n’en recoivent  rien  depuis longtems, et qu’enfin nos propres denrees Coloniales ont eté confisques. Mais nous esperons, que le grand Genie, qui preside au destinée de l’Univers, Sçaura gré un jours de Sa constante loÿauté, de Sa fidilite, et de Son devoument a un Peuple, qui possede moins qu’un autre peut-etre l’art de bien exprimer, ou d’exaggerer Ses Sentiments, mais qui depuis douze ans fait profession d’une profonde admiration pour le plus grand des Mortels” 
If the Dutch, Says my Son, had not, l’art de bien exprimer ou d’exaggerer Ses Sentiments, theÿ begin to learn it—
Alas poor Dutchman! but does the American name Stand higher—at present? or is it rather a Subject of Scorn and contempt? and can truth Sanction the assertion—that the fault is that of the Administration—When the People at large continue to Support it—notwithstanding they are brought on the brink of perdition?
Permit me—to recommend once mor an old affectionate and devoted frend to your kind remembrance. I Shall remain / with high respect your obliged friend and St—


            Fr. Adr. v. d. kemp
            
            P.S. having Spent a part of the winter in researches—appartening to Euly: historÿ—at the Request of Correspondents—I have now finished a Sketch of the life of Servetus—I would have Send it, could I have expected—that you were not averse from Similar discussions—the newness might perhaps recommend it. If So, and you—wish to See—a Single word of command—and I Shall conveÿ it the instant it is returned by a Literarÿ frend?